EXHIBIT 10.22

FIFTH AMENDMENT TO THE

WESBANCO, INC. KSOP

Effective January 1, 2006, WesBanco, Inc., amended and restated the WesBanco,
Inc. KSOP (“Plan”) for its Employees;

WHEREAS, the Plan was amended effective January 1, 2007, January 1, 2008, May 1,
2008 and March 28, 2009; and

WHEREAS, the Employer desires to further amend the Plan in order to address
suspension of required minimum distributions for 2009, to modify the timing of
matching contributions, and to allow two plan loans to be outstanding at the
same time.

NOW, THEREFORE, said Plan is amended as follows:

 

  2. Effective January 1, 2009, pages 14, 24, and 26 are hereby deleted in their
entirety and the following new pages are substituted therefore.

 

  2. Effective January 1, 2010, page 35 is hereby deleted in its entirety and
the following new page is substituted therefore.

IN WITNESS WHEREOF, this amendment to the WesBanco, Inc. KSOP is, by the
authority of the Board of Directors of the Employer, executed on behalf of the
Employer, the 17th day of December, 2009.

 

WesBanco, Inc.

/s/ Paul M. Limbert

Paul M. Limbert, President

ATTEST:

 

/s/ Larry G. Johnson

Secretary



--------------------------------------------------------------------------------

calendar months that have elapsed since the end of the taxable year. For
purposes of calculating the number of calendar months that have elapsed since
the end of the taxable year, a corrective distribution made on or before the
15th day of the month is treated as made on the last day of the preceding month.
A distribution made after the 15th day of the month is treated as made on the
first day of the next month. The same method of calculating income or loss on
excess deferrals must be used consistently for all Participants and all
corrective distributions under the Plan for the Plan Year.

Section 4.2. Employer Matching Contributions. The Employer shall contribute to
the Trust on behalf of each Participant matching contributions equal to 100
percent of the first 3 percent and 50 percent of the next 2 percent of
Compensation deferred by the Participant during the Plan Year. The matching
contributions shall apply to the Plan Year as a whole, but shall be made and
allocated as of Adjustment Dates in the Plan Year to the Participants who made
deferrals of Compensation during the Plan Year.

Section 4.3. Employer Discretionary Contributions. In addition to Employer
matching contributions, the Employer may contribute to the Trust for each Plan
Year such amount as the Board shall determine for such Plan Year; provided, that
the total contributions for any such Plan Year shall not exceed the maximum
amount deductible by the Employer for such Plan Year for federal income tax
purposes, including any credit carry-over from one or more prior Plan Years.
Employer discretionary contributions may be paid to the Trust in cash or shares
of Employer Stock, as determined by the Board.

If an Employee does not receive an allocation due to clerical error or other
reasonable cause, the Employer may contribute to the Trust such amount as the
Committee shall determine, as approved by the Board.

As of the December 31 Adjustment Date, the Employer discretionary contributions
and any forfeitures under Article 7 shall be allocated among Participants
employed on the last day of the Plan Year who completed a Year of Service, or
who were on Leave of Absence during the Plan Year, in the same proportion that
each such Participant’s Compensation bears to the total Compensation of all such
Participants for such Plan Year. Employer discretionary contributions and
forfeitures shall be allocated to a Participant’s Employer Discretionary
Contribution Account.

Section 4.4. Rollover Contributions. With the consent of the Committee, an
Employee who has been a participant in a qualified retirement plan; Code
Section 403(b) annuity contract; an eligible plan under Code Section 457(b) that
is maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state; or an individual
retirement account or annuity

 

14



--------------------------------------------------------------------------------

(d) Once distributions have begun to a five-percent owner under this Section,
they must continue to be distributed, even if the Participant or Inactive
Participant ceases to be a five-percent owner in a subsequent year.

Section 5.6. Consent Requirement. Notwithstanding anything in this Plan to the
contrary, no distribution shall commence to a Participant or Inactive
Participant prior to age 65 without the written consent of the Participant or
Inactive Participant, unless his or her vested account balance does not exceed
$5,000. The consent of the Participant shall be obtained in writing within the
90-day period ending on the “annuity starting date”. The “annuity starting date”
is the first day of the first period for which an amount is paid as an annuity
or in any other form. The Committee shall notify the Participant of the right to
defer any distribution until the Participant attains age 65. Such notification
shall include a general description of the material features, and an explanation
of the relative values of, the optional forms of benefit available under the
Plan in a manner that would satisfy the notice requirements of Code
Section 417(a)(3) and shall be provided no less than 30 days and no more than 90
days prior to the annuity starting date. However, distribution may commence less
than 30 days after the notice described in the preceding sentence is given if
the Committee clearly informs the Participant that he has a right to a period of
at least 30 days after receiving the notice to consider the decision of whether
or not to elect a distribution (and, if applicable, a particular distribution
option), and the Participant, after receiving the notice, affirmatively elects a
distribution.

The value of a Participant’s or Inactive Participant’s vested account balance
for purposes of determining whether such value exceeds $5,000, shall be
calculated without regard to the portion of his or her vested account balance
attributable to his or her Employee Rollover Contribution Account.

Notwithstanding the above, effective March 28, 2005, if a Participant’s or
Inactive Participant’s vested account balance exceeds $1,000 but does not exceed
$5,000, and a distribution is required to be made to the Participant or Inactive
Participant pursuant to Section 5.2, 5.3, or 8.1 prior to attaining age 65, then
if the Participant or Inactive Participant does not elect to have such
distribution paid directly to an eligible retirement plan specified by the
Participant or Inactive Participant in a direct rollover or to receive the
distribution directly, the Plan Administrator will pay the distribution in a
direct rollover to an individual retirement plan designated by the Plan
Administrator.

Section 5.7. Special Required Minimum Distribution Election. Notwithstanding
anything in this Article V to the contrary, a Participant or Beneficiary who
would have been required to receive required minimum distributions for 2009 but
for the enactment of Code Section 401(a)(9)(H) (“2009 RMDs”) and who would have
satisfied that requirement by receiving distributions that are (1) equal to the
2009 RMDs or (2) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the Participant, the joint lives
(or joint life expectancy) of the Participant and the Participant’s designated
Beneficiary, or for a period of at least 10 years (“Extended 2009 RMDs) will
receive those distributions for 2009 unless the Participant or Beneficiary
chooses not to receive such distributions. Participants and Beneficiaries
described in the preceding sentence will be given the opportunity to elect to
stop receiving the distributions described in the preceding sentence.

 

24



--------------------------------------------------------------------------------

commences within one year after the Participant’s death, or (2) in its entirety
within five years after the Participant’s death. To the extent that an election
under the preceding sentence must be made for 2009, such election may instead be
made in 2010. In addition, the five year period shall be determined without
regard to calendar year 2009.

Notwithstanding the above, if the spouse of the Participant or Inactive
Participant is the designated Beneficiary, the date on which the distribution
must take place shall not be earlier than the date on which the deceased
Participant or Inactive Participant would have attained age 70 1⁄2; provided,
that if the surviving spouse dies before the distribution occurs, this Section
shall apply as if the spouse were the Participant. The spouse may elect to have
the distribution occur within the 90-day period following the date of the
Participant’s death.

If the Participant’s designated Beneficiary or spouse, if any, does not survive,
or if a single Participant fails to name a Beneficiary, distribution will be
made to the Participant’s estate within five years after the Participant’s
death.

Section 6.4. Qualified Domestic Relations Order. For purposes of this Article 6,
a former spouse will be treated as the spouse to the extent provided under a
qualified domestic relations order as described in Code Section 414(p) and
Section 13.1 of the Plan.

 

26



--------------------------------------------------------------------------------

1. Responsible Party. The Committee shall be responsible for all loans made
under the Plan. The Committee may, however, establish a loan committee to assist
the Committee in administering the loan program.

 

2. Loan Application. An application for a loan shall be made to the Committee’s
representative in a form approved by the Committee.

 

3. Amount of Loan. The minimum loan amount shall be $1,000. The maximum loan
amount shall be governed by this Section of the Plan.

 

4. Interest Rate. Each loan shall bear interest at a reasonable rate, based on
the prime rate, established by the Committee as of the date the loan is made.
Such rate must be commensurate with the interest rates charged by persons in the
business of lending money for loans that would be made under similar
circumstances.

 

5. Term of Loan. Except as otherwise provided below, the term of any loan shall
be set by mutual agreement between the Committee and the borrower, but such term
shall in no event exceed five (5) years. Notwithstanding the above, the term of
any loan used to acquire a principal residence of a Participant may exceed 5
years, but shall in no event exceed 10 years.

 

6. Collateral. Each loan shall be made against collateral, such collateral being
the assignment of up to 50 percent of the borrower’s entire right, title and
vested interest in and to his Employee Deferral Account, Employer Matching
Contribution Account, and Employee Rollover Contribution Account supported by
the borrower’s promissory note for the amount of the loan, including interest,
payable to the order of the Trustee. For loans used to acquire a principal
residence of a Participant, additional collateral in the form of a mortgage
against the principal residence in question may be required.

 

7. Loan Repayment. Repayment of loans shall be made in equal quarterly, monthly,
semi-monthly or weekly installments by payroll deduction, cash, or both as
specified in the loan agreement. Substantially level amortization (with payments
not less frequently than quarterly) is required over the term of the loan. A
borrower who is on an unpaid leave of absence must continue to make loan
repayments.

 

8. Number of Loans. A borrower may have only one (two, effective January 1,
2010) loan outstanding at any one time. A borrower may receive more than one
loan per year.

 

9. Effect on Plan Assets. In the event of a loan, the amount of such loan shall
be removed first from the Participant’s Employee Deferral Account then from his
Employer Matching Contribution and Employee Rollover Contribution Account and
transferred to a special loan account in the name of the borrower. As of each
Adjustment Date following the making of the loan and until the loan is repaid,
all payments on the loan, including interest, shall be reallocated from the
Participant’s loan account to the accounts specified in the preceding sentence
in the same order of removal in accordance with the borrower’s investment
election in effect at that time.

 

10.

Default. In the event payments of principal and interest are not made on a
timely basis, the Committee may either call the loan in full or charge a late
penalty fee at such rate as the Committee shall establish from time to time. If
a loan is called due to a default in

 

35